DETAILED ACTION
Response to Amendment
The after final amendment was received 4/18/2022 and is “OK TO ENTER”. Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20. 




The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “first output” (as in “obtain a first output” in claim 1, line 6) is interpreted in light of applicant’s disclosure “and drawings” (figures 4,5,6:an output). Thus, any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings
The claimed “reference” (as in “each second image of the plurality of second images being a defect-free reference image of a first image” in claim 1) is interpreted in light of applicant’s disclosure ([0031]: “reference images corresponding to”) and definition thereof via Dictionary.com wherein “relation” is “taken” as the meaning of the claimed “reference” via MPEP 2111.01 III:
reference
noun
12	relation, regard, or respect:
all persons, without reference to age.



The claimed “second output” (as in “obtain a second output” in claim 1, line 13) is interpreted in light of applicant’s disclosure “and drawings” (figures 4,5,6:an output). Thus, any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings
The claimed “-free” (as in “each second image of the plurality of second images being a defect-free reference image” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “relation” is “taken” as the meaning of the claimed “” via MPEP 2111.01 III:
OTHER DEFINITIONS FOR FREE (2 OF 2)
-free
1	a combining form with the general sense “free of or from something specified,” and typically meaning “not having, containing, subject to, or affected by something unwanted, burdensome, etc.”:
error-free;
gluten-free;
tax-free;
germfree.
Response to Arguments
Response to Rejections under 35 USC 103(a)
Applicant’s arguments, see remarks, page 9, filed 4/18/2022, with respect to 35 USC 103 have been fully considered and are persuasive.
The 35 USC 103 rejection of claims 1-4,7-14 and 15-18 and 20 has been withdrawn in the Office action of 3/4/2022. 
The 35 USC 103 rejection of claims 5 and 19 has been withdrawn in the Office action of 3/4/2022. 
The 35 USC 103 rejection of claim 6 has been withdrawn in the Office action of 3/4/2022. 
Thus, claims 1-20 are not rejected.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in:
I.	The Office actions of 3/4/2022 & 8/19/2021, Suggestions, pages 55,34, respectively, about combining outputs; and
II.	 applicant’s remarks of 4/18/2022, page 9, regarding 35 USC 103. For example: 
A.	Zhang et al. (US 2018/0107928 A1) teaches, in the context of semi-supervised region of interest detection, “the best model may be sent to imaging tool 300 for use in a production or runtime mode (post-training mode)”, [0098], penultimate S. Thus, Zhang does not teach claim 1, line 5’s “processing, in a runtime phase, the runtime image”.
B.	Gupta et al. (US 2018/0293721 A1) teaches a runtime inference phase of fig. 7 of “Deep supervision”, [0077]: 4th S, that is separate from a training phase, fig. 4:402: “Training”, and separately teaches components of supervised and unsupervised via “semi-supervised”: [0066], last S. Thus, Gupta does not teach the arrangement of claim 1, line 12’s “separately processing, in the runtime phase, the runtime image using an unsupervised model component”.




C.	A combination of said Zhang with said Gupta was considered under 35 USC 103: 
a)	Zhang’s fig. 4:422: “Training Data” and fig. 4:424: semi-supervised “Model Training 1” comprising design “CAD image” or other image “x” (Zhang, [0077]: last S), is respectively modified with Gupta’s:

a1)	fig. 4:400:402: “Design Rendering”, “Training”; or 
a2)	fig. 5:500: “Image Contour Extraction”, “Training”; and 

b)	Zhang’s fig. 4:428: semi-supervised “Best Model 1” comprising design “CAD image” or other image “x” (Zhang, [0077]: last S) is respectively modified as Gupta’s:

b1)	figs. 4,7:416,704: “Trained First Learning Based Model”; or 
b2)	figs. 4,7:516,712: “Trained Second Learning Based Model”; or
	
c)	a similar modification can be done with Gupta’s fig. 4:440:442: “Model Training 2”: “Best Model 2”,

wherein each of said fig. 7:704,712 comprises a “runtime inference”, [0108], 1st S, “phase” of “two different phases”, [0100], 1st S.



Thus, the combination does not teach claim 1, line 19’s “combining the first output and the second output” wherein each output is “indicative of estimated presence of…defects on the runtime image in the runtime phase” (claim 1: lines 6,7 & 13,14).






Instead, Gupta teaches overlaying outputs:
combining (combining program modules, [0112]: last S, for a run time phase for “overlaying the…overlay 718”, [0113], or cover or “augmenting…data”a in the run time phase a defect-free output, fig. 7:706, with an extracted output, fig. 7:714, resulting in an output, fig.7:718) the first output and the second output, 
wherein each output is indicative of estimated (via “ ‘simulated contours’… estimate”, [0062], 3rd S, represented in fig. 7:706) presence (via detect, represented in fig.7:716: “Design and Image Contours Comparison”) of defects (or hotspots via “detect potential hot spots” [0112]: 1st S) on the runtime image (714 or in overlay-form of fig. 7: 718 resulting in difference-threshold defects 720) in the runtime phase (as shown in fig. 7:all).
a	Dictionary.com:
overlay1
noun
9	Computers. software or data in external storage and brought into main storage for execution by replacing or augmenting software or data already there.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Veller et al. (WO 2020/180300 A1) is pertinent as teaching two semi-supervised models (fig. 4:351,352: Anomaly Detection Model) in run-time (fig. 4: “Run-Time Execution”) and “a run-time phase”, [0014]: 1st S, and “combinations of” “generated outputs”, [0033]: 2nd S, “during a learning phase”, [0040]: 1st S. 
However, Veller is silent regarding the claimed “defect-free reference image” of claims 1,15 and 20 and the claimed “combining the first output” (claim 1, penultimate line) referring back to the claimed “a first output indicative of estimated presence of first defects on the runtime image in the runtime phase” (claim 1, lines 6,7).
POGORELIK et al. (US 2019/0220381 A1) is pertinent as teaching models (figs. 1,2:104:104a,104b,104c,104d: “MODEL”) with a combination of supervised and unsupervised training (fig. 9:922: “TRAIN USING COMNBINATION OF SUPERVISED LEARNING AND UNSUPERVISED LEARNING?”) and “measuring system performance during runtime”, [0002]: 2nd S. 
However, Pogorelik is silent regarding the claimed “defect-free reference image” of claims 1,15 and 20 and the claimed “phase” of the claimed “runtime phase”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667